Citation Nr: 0103891	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  96-04 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  That rating decision denied the 
veteran's claim for service connection for post traumatic 
stress disorder (PTSD).

In November 2000, a hearing was held before George R. Senyk, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 2000). 


REMAND

The veteran's claim for service connection for PTSD requires 
additional development.  

A letter dated December 1995 indicates that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  Medical records supporting an award of 
SSA disability benefits may be relevant to the veteran's 
claim, and must be obtained. 

In February 2000 the veteran had a hearing before a RO 
hearing officer.  After the hearing, the veteran executed two 
medical release authorization forms.  One of these forms 
indicated that the veteran was receiving treatment at a Vet 
Center. The RO requested these records in February 2000, but 
no reply is of record.  Vet Center records, if any, are 
constructively of record, and must be obtained/considered.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) held in West v. Brown, 7 Vet. 
App. 70 (1994), in effect, that a psychiatric evaluation 
based upon an incomplete or questionable history is 
inadequate for rating purposes and frustrates the efforts of 
judicial review.  In Zarycki v. Brown, 6 Vet. App. 91 (1993), 
the Court set forth the framework for establishing the 
presence of a recognizable stressor, which is an essential 
prerequisite to support the diagnosis of PTSD.  The Court 
analysis divides into two major components:

The first component involves the evidence 
required to demonstrate the existence of 
an alleged stressful event; and

The second involves a determination as to 
whether the stressful event is of the 
quality required to support the diagnosis 
of PTSD.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that a veteran who was seeking service connection for PTSD 
and had engaged in combat with enemy "was entitled to have 
his lay statements (regarding stressors) accepted, without 
need ...for further corroboration."  If the veteran had not 
served in combat, "credible supporting evidence (of the 
noncombat stressor)....would be required for him to prevail."  
Furthermore, combat status is a question to be decided on the 
basis of evidence of record in each case.  See, also, 
38 U.S.C.A. § 1154(b).   

In the present case, there is no official record indicating 
that the veteran engaged in combat with the enemy.  There is 
a diagnosis of PTSD based, in part, on the veteran recounting 
a service history that his company was "wiped out", with 
over 20 men killed.  Other stressors described have included 
being under constant/frequent fire and being involved in 
unloading armed bombs.  With respect to the latter, it is 
noteworthy that his MOS was longshoreman. 

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time. 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the SSA all 
records pertaining to the appellant's 
claim for Social Security disability 
benefits, specifically including the 
medical records relied upon concerning 
that claim.

2.  The RO should make another request 
for all records pertaining to the veteran 
from the Vet Center he attends(ed).  If 
no records are available, it should be so 
certified for the record.  

3.  The veteran should be asked to 
provide a list of all health care 
professionals and/or facilities (private 
and government) where he has received 
treatment for his claimed PTSD.  The RO 
should obtain all the records of 
treatment (which are not already on file) 
from the sources listed by the veteran.  
Of particular interest are treatment 
records from Dr. Jensen. 
4.  The RO must make specific 
determinations, based on the record, 
whether the appellant engaged in combat 
with the enemy; and what, if any, 
stressors he was exposed to in service.  
If the RO determines that further 
verification from the service department 
and/or the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) is 
needed, appropriate development should be 
undertaken.  The RO should determine 
specifically whether the veteran's unit 
in Vietnam was under constant fire, 
whether anyone serving in the veteran's 
unit/company was killed while he served 
with the unit, and whether his duties in 
service included unloading armed bombs.

5.  If, and only if, existence of a 
stressor or stressors is established, the 
RO should arrange for the veteran to 
undergo a special VA psychiatric 
examination to determine whether he has 
PTSD related to his military service.  
The RO must specify, for the examiner, 
the stressor or stressors that it has 
determined are established by the record.  
Only those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  If PTSD is diagnosed, the 
examiner should state which stressor the 
RO determined to be established supports 
the diagnosis, and should comment on the 
other diagnostic criteria supporting the 
diagnosis.  The diagnosis should be in 
accordance with the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4TH ed. rev., 1994).  
The examination report should include a 
complete rationale for any opinion(s) 
expressed.  The veteran's claims folder, 
including a copy of this remand, must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination. 

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
in sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as to any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued should also be considered.  The 
claim should be readjudicated.  If it 
remains denied, the appellant and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


